* Case 9:17-cr-80242-RLR Document 72 Entered on FLSD Docket 05/16/2019 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

Case No. 17-CR-80242-ROSENBERG
UNITED STATES OF AMERICA
VS.
ALEJANDRO ANDRADE CEDENO,

Defendant.

IN RE:

PAUL TRACY INC, AND

PALM BEACH EQUINE CLINIC LLC,
Third-Party Petitioners. /

ORDER APPROVING STIPULATION AND SETTLEMENT AGREEMENTS
BETWEEN UNITED STATES OF AMERICA AND PETITIONERS PAUL TRACY INC,
AND PALM BEACH EQUINE CLINIC LLC

THIS CAUSE is before the Court upon motion of the United States of America (the
“United States”) to approve the Stipulation and Settlement Agreements between the United States
of America, and third-party petitioners Paul Tracy Inc and Palm Beach Equine Clinic LLC.

The Court being fully advised in the premises, it is hereby:

ORDERED and ADJUDGED as follows:

1. The United States’ motion is GRANTED.

2. The Stipulation and Settlement Agreements between the United States and third-

party petitioners Paul Tracy Inc and Palm Beach Equine Clinic LLC are APPROVED.

3. The Court will retain jurisdiction over this matter and the parties to enter such
“Case 9:17-cr-80242-RLR Document 72 Entered on FLSD Docket 05/16/2019 Page 2 of 2

further orders as may be necessary for the disposal of forfeited assets.

+

DONE AND ORDERED in Chambers at West Palm Beach, Florida, this ( 9 day of

Cale at Fst.

May, 2019.

HON. ROBIN L. ROSENBERG
UNITED STATES DISTRICT JUDGE
